DETAILED ACTION
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 28, 2021.  It is noted that Claim 20 was cancelled within the reply.
Applicant's election with traverse of the Group I invention in the reply is acknowledged.  The traversal is on the ground(s) that both groups are sufficiently related and a thorough search would not present a serious burden on the examiner.  This is not found persuasive because the inventions acquired a separate status in the art due to their recognized divergent subject matter, different search queries would be required to thoroughly search both inventions, and the non-elected invention has been cancelled within the instant application.  As such, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., [US 8,936,332].  Park teaches of a refrigerator (refrigerator), comprising: a cabinet (1110) including an inner case (1122); and a drawer assembly (fig. 23) provided in the inner case, wherein the drawer assembly includes: a basket (1141a) which forms a receiving space (basket interior space) and is configured to be inserted into or withdrawn from the inner case to be movable between a first position (a position close to fig. 25) and a second position (a position close to fig. 26), the first position being a position where the basket is inserted into the inner case by a maximum insertion amount (fully retracted), and the second position being a position where the basket is withdrawn from the inner case by a maximum withdrawal amount (fully extended); a supporter assembly (1180) connected to the basket, the supporter assembly being configured to guide the basket during insertion and withdrawal (disclosed); and a cover (1150) connected to the supporter assembly and interlocked with the basket (shown), the cover being configured to cover the receiving space (shown), and the cover being movable in a direction opposite to a movement of the basket when the basket is inserted or withdrawn (note directional arrows associated with both the basket and the cover in fig. 26 for example), wherein the supporter assembly includes: a supporter Park teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above, but does not show the transmission protrusion configured to be disengaged from the notch of the connection member when the basket is withdrawn by a distance greater than a predetermined distance from the first position [Park shows a non-tooth section (1164) where the protrusion and the notch can disengage while in the retracted position].  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional non-tooth section (1164), such as along the opposite end of the rack, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As modified, the incorporation of an additional non-tooth section on the back end of the rack would enhance the versatility of Park’s device since this arrangement would provide a supplementary area where the connection member would be disengaged from the notch thereby enhancing the stopping movement of the cover relative to the basket when the basket reaches a predefined extended position.  Regarding Claim 2, as modified, when the cover is provided at a position such that the receiving space is opened, the basket is withdrawn by the predetermined distance from the first position (such as is shown in fig. 26).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,928,123.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features within the cited claims are accounted for within the patented claim set, where a connection hook is identified as the connection member which would include an inherent notch (due to the hook shape) configured to receive the basket protrusion.

Allowable Subject Matter
Pending a properly filed Terminal Disclaimer, Claims 3-19, which are objected to as being dependent upon a rejected base claim, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various examples of drawer with cover relationships within a refrigerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service.


JOH
November 10, 2021

/James O Hansen/Primary Examiner, Art Unit 3637